Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This communication is in response to RCE filed on 04/14/2022. Amendment filed on 04/14/2022 has been acknowledged. Claims 1-3, 8-10 and 15-17 have been amended. Claims 1, 8 and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Arguments
5. 	Applicant's arguments filed in the amendments on 04/14/2022 have been fully considered but are moot in view of new grounds of rejection.  

6. 	On pages 8 of the remarks, applicant argued about the incorrect citations of the listed inventor of each reference. 
	Examiner has corrected the names of the inventors. 

7. 	On pages 8 of the remarks, applicant argued that Peterka Xue and Pala whether taken alone or in any reasonable combination, do not disclose or suggest at least this feature of claim 1 “receive, via a blockchain of the blockchain network, a request to execute a certification process of an asset from an asset producer node of the blockchain network, wherein the certification process verifies an origin an integrity of the asset”.
	Examiner respectfully disagrees, Xue, [0058], an exemplary process for certificate issuing according to some embodiments of the present disclosure. Process 400 may be executed by the certificate system. [0037], In some embodiments, the at least one processor may direct the blockchain network 110 to perform the process 400. The request node may be configured to receive requests for certificates (also referred to as certificate request) from user of the certificate system 100 and/or to process the request).

8. 	On page 8 of the remark’s, applicant argued that Xue does not teach “receive an asset certification request from an asset producer node over a blockchain”.
	Examiner respectfully disagrees, (Xue, [0013], the method may be implemented on a blockchain network. The blockchain network may include a plurality of nodes. Each of the plurality of nodes may be configured to communicate with each of the other one or more nodes of the plurality of nodes. The plurality of nodes may at least include a request node, at least one validation node, and an issue node. The method may include receiving, by the request node, a request for one or more certificates.)

9. 	On page 9 and 10 of the remark’s applicant argued that Peterka, Xue and Pala whether taken alone or in any reasonable combination do not disclose or suggest this feature of claim 1 “generate a digital certificate linked to the request and assigned to the asset producer node”.
	Examiner respectfully disagrees, Xue [0036], Each block my encode one or more records and be cryptographically linked to a previous block. For example, after a set of certificates are generated or is sued by blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates. Xue, [0092], the issue node may generate at least a portion of the one or more certificate’s using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node

10. 	On page 10 of the remark’s applicant argued that Peterka, Xue and Pala whether taken alone or in any reasonable combination do not disclose or suggest this feature of claim 1 “link the digital certificate to an authority of the certificate issuer node”
	Examiner respectfully disagrees, Xue, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment

Double Patenting
11. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 8, and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending applications 16/784,238 and in view of Xue (International Publication Number WO 2019/157970 A1) and further in view of Pala (US Patent Application Publication No.2019/0295069 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.   
	Claims 1, 8, and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending application 16/784,238 and in view of Xue (International Publication Number WO 2019/157970 A1) and further in view of Pala (US Patent Application Publication No.2019/0295069 A1). This is a non-statutory obviousness type double patenting rejection. 
	For example, please see the claim 1 of current application mapping below. 
Current Application No. 16/784,231
Copending Application 16/784,238
Claim 1:
A certificate issuer node in a blockchain network, the certificate issuer node comprising:
a processor that when executing one or more instructions stored in a memory is configured to:

receive, via a blockchain of the blockchain network, a request to execute a certification process of an asset from an asset producer node of the blockchain network, wherein the certification process verifies an origin an integrity of the asset;

generate, by the certification process, a digital certificate linked to the request and assigned to the asset producer node;















link the digital certificate to an authority of the certificate issuer node; 
and sign the digital certificate to ensure origin and integrity of the asset.

link the digital certificate to an authority of the certificate issuer node; and sign the digital certificate to ensure origin and integrity of the asset.
Claim 1:
A certificate issuer node in a blockchain network, the certificate issuer node comprising:
a processor that when executing one or more instructions stored in a memory is configured to:

receive, via a blockchain of the blockchain network, a request to execute a certification process of an asset from an asset producer node of the blockchain network, wherein the certification process verifies an origin an integrity of the asset;






endorse an asset certificate generated by the certification process in response to a detection that the asset certificate has been issued to the asset producer node by another certificate issuer node;

record a signature of the certificate issuer node into an asset producer node certification record on the blockchain. 


 This is a provisional non-statutory double patenting rejection because the conflicting claims have not been patented yet. 


Claim Rejections - 35 USC § 112
12. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.112, the applicant), regards as the invention. 
	Claim 1, 8, and 15 recite “wherein the certification process verifies an origin an integrity of the asset”.
	The sentence construction as discussed above in claim 1, 8 and 15 is not correct and make the claim incomprehensible. Thus claims are vague and indefinite. 

Claim Rejections - 35 USC § 103
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14.	Claim 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (International Publication Number WO 2019/157970 A1) in view of Pala (US Patent Application Publication No.2019/0295069 A1).

15.	Regarding Claim 1, Xue, discloses, a certificate issuer node in a blockchain network, the certificate issuer node comprising (Xue, Abstract, The blockchain network may include a plurality of nodes, at least one validation node, and an issue node may receive a request for one or more certificates.): 
a processor that when executing one or more instructions stored in a memory is configured to: (Xue, [0058], processor of the certificate system 100 may execute the set of instructions, [0055],a central processing unit (CPU) 340, an I/O 350, a memory 360, and a storage 39); 
receive, via a blockchain of the blockchain network, a request to execute a certification process of an asset from an asset producer node of the blockchain network (Xue,[0058], an exemplary process for certificate issuing according to some embodiments of the present disclosure. Process 400 may be executed by the certificate system. [0037], In some embodiments, the at least one processor may direct the blockchain network 110 to perform the process 400. The request node may be configured to receive requests for certificates (also referred to as certificate request) from users of the certificate system 100 and/or to process the requests.)
wherein the certification process verifies an origin an integrity of the asset (Xue, [0037], a generation of instruction to approve the certificate request, a generation of a validation result regarding the instruction, a generation of the certificate (s) an issuing of the certificate (s), an allocation of an asset, a use of the certificate (s), or the like, or any combination thereof. [0061], the request may include the information relate to the certificate (s) and/or the requester. Exemplary information related to the certificate (s) and/or the requester may include an identification of the requester, a digital signature of the requester, a time stamp (e.g., a time point when the requester inputs the request)the number (or count) of the certificate (s)); 
generate a digital certificate linked to the asset certification request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificate using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
link the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment,); 
and sign the digital certificate to ensure origin and integrity of the asset (Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the signing of the certificate ensuring the trust between the origin and asset to enhance security.

16.	Regarding Claim 2, Xue in view of Pala disclose, the certificate issuer node of claim 1, wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).

17.	Regarding Claim 3, Xue in view Pala disclose, the certificate issuer node of claim 2, verify integrity of request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).

18.	Regarding Claim 6, Xue in view of Pala disclose, the certificate issuer node of claim 1, 
Xue does not disclose the following limitations that Pala teaches: 
wherein the processor is further configured to: 
record a signed digital certificate on a ledger of the blockchain (Pala, [0023], instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to instruct the processor by recording the signed certificate to enhance security.

19.	Regarding Claim 7, Xue in view of Pala disclose, the certificate issuer node of claim 1, 
Xue does not disclose the following limitations that Pala teaches: wherein the processor is further configured to: 
provide access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026],  The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to access the record of the certification and to grant other participants access on the blockchain to enhance security features.

20. 	Regarding Claim 8, Xue in view of Pala disclose, a method, comprising: 
receiving, by a certificate issuer node of a blockchain network and via a blockchain of the blockchain network, a request to execute a certification process of an asset producer node of the blockchain (Xue, [0058], an exemplary process for certificate issuing according to some embodiments ofthe present disclosure. Process 400 may be executed by the certificate system. [0037], In some embodiments, the at least one processor may direct the blockchain network 110 to perform the process 400. The request node may be configured to receive requests for certificates (also referred to as certificate request) from users of the certificate system 100 and/or to process the requests.) wherein the certification process verifies an origin an integrity of the asset (Xue, [0037], a generation of instruction to approve the certificate request, a generation of a validation result regarding the instruction, a generation of the certificate (s) an issuing of the certificate (s), an allocation of an asset, a use of the certificate (s), or the like, or any combination thereof. [0061], the request may include the information relate to the certificate (s) and/or the requester.Exemplary information related to the certificate (s) and/or the requester may include an identification of the requester, a digital signature of the requester, a time stamp (e.g., a time point when the requester inputs the request)the number (or count) of the certificate (s)); 
generating, by the certificate issuer node executing the certification process, a digital certificate linked to the request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificates using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
linking, by the certificate issuer node, the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment,); 
and signing, by the certificate issuer node, the digital certificate to ensure origin and integrity of the asset (Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates).

21. 	Regarding Claim 9, Xue in view of Pala disclose, the method of claim 8, wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).  

22.	Regarding Claim 10, Xue in view of Pala disclose, the method of claim 9, comprising verifying integrity of request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

23. 	Regarding Claim 13, Xue in view Pala disclose, the method of claim 8, 
Xue does not explicitly disclose the following limitations that Pala teaches: further comprising: recording a signed digital certificate on a ledger of the blockchain (Pala [0023], instructions when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  

24.	Regarding Claim 14, Xue in view of Pala disclose, the method of claim 8, 
Xue does not explicitly disclose the following limitations that Pala teaches: further comprising: providing access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026], The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  

25.	Regarding Claim 15, Xue in view of Pala disclose, a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a certificate issuer node in a blockchain network cause the processor to perform (Xue, [0014], The non-transitory computer readable medium may include executable instructions. When the executable instructions are executed by a blockchain network, [0058], processor of the certificate system 100 may execute the set of instructions): 
receiving, via a blockchain of the blockchain network, a request to execute a certification process of an asset from an asset producer node of the blockchain network (Xue,[0058], an exemplary process for certificate issuing according to some embodiments of the present disclosure. Process 400 may be executed by the certificate system. [0037], In some embodiments, the at least one processor may direct the blockchain network 110 to perform the process 400. The request node may be configured to receive requests for certificates (also referred to as certificate request) from users of the certificate system 100 and/or to process the requests.), 
wherein the certification process verifies an origin an integrity of the asset. (Xue, [0037], a generation of instruction to approve the certificate request, a generation of a validation result regarding the instruction, a generation of the certificate (s) an issuing of the certificate (s), an allocation of an asset, a use of the certificate (s), or the like, or any combination thereof. [0061], the request may include the information relate to the certificate (s) and/or the requester. Exemplary information related to the certificate (s) and/or the requester may include an identification of the requester, a digital signature of the requester, a time stamp (e.g., a time point when the requester inputs the request)the number (or count) of the certificate (s)); generating a digital certificate linked to the asset certification request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificates using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
	generating, by the certificate process, a digital certificate linked to the request and assigned to the asset producer node (Xue, [0092], the issue node may generate at least a portion of the one or more certificates using the allocated asset. In 612, the issue node may issue the at least a portion of the certificates to the request node); 
Xue does not explicitly disclose the following limitations that Pala teaches: 
linking the digital certificate to an authority of the certificate issuer node (Pala, [0035], The enhanced digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment); and signing the digital certificate to ensure origin and integrity of the asset (Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates).

26.	Regarding Claim 16, Xue in view of Pala disclose, the non-transitory computer readable medium of claim 15, 
wherein the request comprising a digital signature of the asset producer node (Xue, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).
  
27.	Regarding Claim 17, Xue in view of Pala disclose, the non-transitory computer readable medium of claim 16, wherein the one or more instructions further cause the processor to perform:   verifying integrity of the asset certification request based on the digital signature of the asset producer node (Xue, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

28. 	Regarding Claim 20, Xue in view of Pala disclose, the non-transitory computer readable medium of claim 15, 
Xue does not explicitly disclose the following limitations that Pala teaches: wherein the one or more instructions further cause the processor to perform: recording a signed digital certificate on a ledger of the blockchain (Pala [0023], instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).

29.	Claims 4-5,11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (International Publication Number WO 2019/157970 A1) and Pala (US Patent Application No. 2019/0295069 A1) in view of Schmeling (US Patent Application No. 20180096175 A1).

30. 	Regarding Claim 4, Xue in view of Pala disclose, the certificate issuer node of claim 1, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teaches: 
wherein the instructions further cause the processor to determine location data associated with the asset and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the location and identification data from the processor and certificate issuer node to enhance security.

31.	Regarding Claim 5, Xue and Pala in view of Schmeling disclose, the certificate issuer node of claim 4, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teaches: 
wherein the processor is further configured to: link the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

32.	Regarding Claim 11, Xue in view of Pala disclose, the method of claim 8, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teachers: 
comprising determining location data associated with the asset; and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

33. 	Regarding Claim 12, Xue and Pala in view of Schmeling disclose, the method of claim 11, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teachers:
further comprising: linking the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

34.	Regarding Claim 18, Xue in view of Pala disclose, the non-transitory computer readable medium of claim 15, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teachers:
wherein the one or more instructions further cause the processor to perform: determining location data associated with the asset and determining identification data of the certificate node (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  
 
35.	Regarding Claim 19, Xue and Pala in view of Schmeling disclose, the non-transitory computer readable medium of claim 18, 
Xue and Pala does not explicitly disclose the following limitations that Schmeling teachers: wherein the one or more instructions further cause the processor to perform:
linking the digital certificate to a plurality of credentials documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

Conclusion
36.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433


/WASIKA NIPA/Primary Examiner, Art Unit 2433